           CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 KERRI DOLAN and DEAN DOLAN,                      Case No. 20‐CV‐1827 (NEB/LIB)

                     Plaintiffs,

 v.                                             ORDER ON MOTION TO DISMISS

 BOSTON SCIENTIFIC CORP.,

                     Defendant.



      Plaintiff Kerri Dolan (“Dolan”) alleges that she sustained injuries resulting from

the implantation of Defendant Boston Scientific Corporation’s (“Boston Scientific”) Solyx

Single‐Incision Sling pelvic mesh device (“Solyx”). Boston Scientific moved to dismiss

Dolan’s Complaint, arguing that she failed to state a claim upon which relief can be

granted. For the reasons that follow, the Court grants Boston Scientific’s motion to

dismiss.

                                   BACKGROUND

      Solyx is a mid‐urethral mesh sling designed to treat stress urinary incontinence.

(ECF No. 1 (“Compl.”) ¶ 12.) In August 2018, Dolan underwent surgery to have a Solyx

implanted. (Id. ¶ 55.) Approximately six months after the surgery, Dolan visited a doctor

and complained of pelvic pain. (Id. ¶ 56.) The doctor recommended removal of the Solyx.

(Id.) In April 2019, a surgeon attempted to remove the Solyx, but was unable to do so
         CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 2 of 9




because of excessive scarring. (Id. ¶ 57.) The surgeon also noted that the Solyx sling was

not in the correct anatomical position. (Id.) Following this procedure, Dolan has

continued to experience pain, which she alleges is due to the Solyx sling. (Id. ¶¶ 58–59.)

       Dolan and her husband, Dean Dolan, brought this suit in August 2020. (Compl.)

She brings claims for strict liability (under design defect and failure to warn theories),

negligence, and breach of express warranty. (Id. ¶¶ 63–97.) Dean Dolan brings a claim for

loss of consortium. (Id. ¶¶ 98–100.)

                                         ANALYSIS

       Boston Scientific moves to dismiss under Rules 8(a) and 12(b)(6) of the Federal

Rules of Civil Procedure. (ECF No. 10.) Rule 12(b)(6) requires that the Court dismiss a

complaint if it fails to plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). When reviewing a Rule 12(b)(6)

motion, a court must “tak[e] all facts alleged in the complaint as true, and mak[e]

reasonable inferences in favor of the nonmoving party.” Smithrud v. City of St. Paul, 746

F.3d 391, 397 (8th Cir. 2014). Although the factual allegations need not be detailed, they

“must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.

at 555. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard “asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. Thus, where



                                               2
            CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 3 of 9




a complaint alleges “facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops

short of the line between possibility and plausibility of entitlement to relief.’” Id. (quoting

Twombly, 550 U.S. at 557).

       I.      Dolan’s Tort Claims

       Although Dolan brings separate strict liability and negligence claims, “Minnesota

merges negligence and strict liability claims into a single products liability theory.” Green

Plains Otter Tail, LLC v. Pro‐Env’t, Inc., 953 F.3d 541, 546 (8th Cir. 2020) (citing Thompson

v. Hirano Tecseed Co., 456 F.3d 805, 809 (8th Cir. 2006) (applying Minnesota law)). The

Court will therefore analyze Dolan’s design defect and failure to warn claims each as

unitary theories, rather than as separate strict liability and negligence claims. Because

Dolan has not alleged causation for either her design defect of failure to warn claim, they

are dismissed.

   A. Design Defect

       To recover for a design defect, a plaintiff must show that “(1) the product was in a

defective condition unreasonably dangerous to the user, (2) the defect existed when it left

the manufacturerʹs control, and (3) the defect was the proximate cause of the injury

sustained.” Thao v. St. Jude Med., Inc., No. A03‐1716, 2004 WL 1488860, at *1 (Minn. Ct.

App. July 6, 2004) (citing Drager v. Aluminum Indus. Corp., 495 N.W.2d 879, 882 (Minn. Ct.

App. 1993)). Boston Scientific contends that Dolan has not adequately pled the third

prong—that the design defect was the proximate cause of her injuries.



                                              3
         CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 4 of 9




       Dolan offers only conclusory allegations to support proximate causation. The two

paragraphs of the Complaint in which Dolan most clearly addresses proximate causation

for her design defect claim are legal conclusions devoid of any factual enhancement.

(Compl ¶¶ 60, 73.) Paragraph sixty of the Complaint merely states that Dolan “suffered

serious personal injuries as a direct and proximate result of,” among other things, Solyx’s

design defects. (Id. ¶ 60.) In paragraph seventy‐three, Dolan alleges that she has suffered

injuries “[a]s a direct and proximate result of the Solyx Sling’s design defects.” (Id. ¶ 73.)

These allegations do no more than state, in a conclusory manner, that the Solyx’s design

defects caused Dolan’s injuries. They provide no link between the alleged design defect

and Dolan’s injuries. Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”); Glick v. W. Power

Sports, Inc., 944 F.3d 714, 717 (8th Cir. 2019) (dismissing a design defect claim when the

complaint contained insufficient factual allegations, including a lack of allegations

regarding how the medical device caused plaintiff’s injuries).

       Dolan contends that she does not need to be more specific, because Boston

Scientific has been on notice of claims similar to hers through other plaintiffs’ suits in

multi‐district litigation. Although it is true that the purpose of the pleading requirement

is to put the defendant on notice of the claims against it, the fact that Boston Scientific has

defended previous related suits does not alleviate Dolan of her obligation to meet the

Rule 8 pleading standard. N. States Power Co. v. Fed. Transit Admin., 358 F.3d 1050, 1056–



                                              4
          CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 5 of 9




57 (8th Cir. 2004) (“The essential function of notice pleading ‘is to give the opposing party

fair notice of the nature and basis or grounds for a claim, and a general indication of the

type of litigation involved.’”) (citing Oglala Sioux Tribe of Indians v. Andrus, 603 F.2d 707,

714 (8th Cir. 1979)). Indeed, pointing to the multi‐district litigation to argue that Boston

Scientific has notice of the claims against it only serves to highlight a core problem with

Dolan’s Complaint—the dearth of allegations specific to Dolan’s claims. Boston

Scientific’s experience in the multi‐district litigation would put it on notice of general

facts about the alleged defects with the products; the Complaint contains no shortage of

this type of information. (E.g., Compl. ¶¶ 16–17, 70.) What the Complaint lacks is factual

allegations specific to Dolan and her alleged injuries. Among other pleading defects, it is

not clear from the Complaint which of the numerous enumerated design defects Dolan

claims caused her injury, whether she was pain‐free before the implantation of the Solyx

sling, what outcome Dolan anticipated, or what other factors may have contributed to

Dolan’s injuries. Cf. Marshall v. Smith & Nephew, Inc., No. 19‐CV‐2313 (DWF/DTS), 2020

WL 362803, at *7 (D. Minn. Jan. 22, 2020) (dismissing a design defect claim when the

plaintiff failed to allege facts that support the inference that the product caused the

plaintiff’s injuries).

   B. Failure to Warn

       In Minnesota, the elements of a failure to warn claim are: “(1) the defendant[] had

reason to know of the dangers of using the product; (2) the warnings fell short of those



                                              5
         CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 6 of 9




reasonably required, breaching the duty of care; and (3) the lack of an adequate warning

caused the plaintiffʹs injuries.” In re Levaquin Prods. Liab. Litig., 700 F.3d 1161, 1166 (8th

Cir. 2012) (internal quotations omitted) (applying Minnesota law). Minnesota has

adopted the learned intermediary doctrine, meaning that a warning about a medical

device need only be given to a prescribing physician, not directly to the patient. Id. (citing

Mulder v. Parke Davis & Co., 181 N.W.2d 882, 885, 885 & n.1 (Minn. 1970)).

       Dolan has adequately alleged the first two elements of a failure to warn claim: that

Boston Scientific knew of risks posed by the Solyx sling and that they failed to warn

Dolan’s prescribing physician about these dangers. (E.g., Compl. ¶¶ 15, 68, 72, 77.) Dolan

has not, however, alleged how Boston Scientific’s failure to warn Dolan’s physician

caused her injuries.1 There are no allegations that a “hypothetical warning would have

changed the course of events.” Marshall, 2020 WL 362803, at *7. In other words, she has

not alleged that her prescribing physician would not have used the Solyx sling if he or




1 Boston Scientific also argues that Dolan’s failure to warn claim is improperly pled
because she did not identify her prescribing physician. In support of this argument,
Boston Scientific cites two non‐binding cases in which courts dismissed failure to warn
claims due, in part, to the plaintiffs’ failure to identify their physicians. (ECF No. 12 at 7
n.1 (first citing Fischer v. Bos. Sci. Corp., No. SACV 19‐02106 JVS (DFM), 2020 WL 2300138,
at *3 (C.D. Cal. Mar. 25, 2020); then citing Fearrington v. Bos. Sci. Corp., 410 F. Supp. 3d 794,
802 (S.D. Tex. 2019).) Beside the fact that neither case applied Minnesota law, neither cited
authority for the proposition that the plaintiff must plead the specific identity of the
prescribing physician for a failure to warn claim, and the Court sees no reason to impose
this requirement. The identity of the physician is not an element of a failure to warn claim.


                                               6
         CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 7 of 9




she had been properly apprised of the risks. Therefore, Dolan’s failure to warn claim must

be dismissed.

       II.      Breach of Warranty

       Boston Scientific argues that Dolan’s breach of warranty claim must be dismissed

because Dolan has not alleged that she gave statutorily‐required pre‐suit notice and

because she did not identify any promise or affirmation that could be the basis of a breach

of warranty claim. (ECF No. 12 at 8–11.)

       In Minnesota, a plaintiff who intends to bring a breach of warranty claim must

first give the defendant notice of the claim before filing suit—and must plead this notice.

Drobnak v. Andersen Corp., 561 F.3d 778, 784 (8th Cir. 2009) (citing Minn. Stat. § 336.2‐

607(3)(a)); Yarrington v. Solvay Pharms., Inc., No. A05‐2288, 2006 WL 2729463, at *6 (Minn.

Ct. App. Sept. 26, 2006) (dismissing a breach of warranty claim when the plaintiff did not

allege that she gave pre‐suit notice); AGA Med. Corp. v. Beijing Since Med. Sci. Co., No. 06‐

CV‐364 (JMR/FLN), 2007 WL 9734721, at *7 (D. Minn. May 24, 2007) (same). Dolan has




                                             7
         CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 8 of 9




not alleged that she gave Boston Scientific pre‐suit notice of her breach of warranty claim.2

Thus, the Court will dismiss Dolan’s breach of warranty claim.3

       III.   Loss of Consortium

       In Minnesota, loss of consortium is a derivative claim, so if the underlying tort

claim fails, so too does the loss of consortium claim. Kaplan v. Mayo Clinic, 947 F.

Supp. 2d 1001, 1011 (D. Minn. 2013) (applying Minnesota law). Because the Court

dismisses Dolan’s tort claims, it must also dismiss Dean Dolan’s loss of consortium claim.

       IV.    Punitive Damages and Attorneys’ Fees

       Boston Scientific argues that the Court should strike the Complaint’s requests for

punitive damages and attorneys’ fees. (ECF No. 12 at 11–13.) In her response brief, Dolan

agreed to withdraw her request for punitive damages, (ECF No. 17 at 9), and, at the




2In her brief in opposition to Boston Scientific’s motion, Dolan argues that she gave notice
of her breach of warranty claim, and includes proof that notice was sent to, and received
by, Boston Scientific. (ECF No. 17 at 9; ECF Nos. 17–5, 17‐6.) This does not change the fact
that Dolan did not plead that she gave notice. See Morgan Distrib. Co. v. Unidynamic Corp.,
868 F.2d 992, 995 (8th Cir. 1989) (“[I]t is axiomatic that a complaint may not be amended
by the briefs in opposition to a motion to dismiss”) (citation omitted).

3Boston Scientific argues that even if Dolan did allege that she gave pre‐suit notice, the
notice she gave was insufficient. (ECF No. 18 at 4.) But because the Court concludes that
Dolan did not plead pre‐suit notice and because the issue of the adequacy of the notice
Dolan gave is not properly before the Court on a motion to dismiss, the Court does not
address this argument. Further, because Dolan did not adequately allege that she gave
pre‐suit notice, the Court need not reach Boston Scientific’s argument that Dolan did not
identify an affirmation or promise that created an express warranty. (ECF No. 12 at 9–
11.)


                                             8
           CASE 0:20-cv-01827-NEB-LIB Doc. 22 Filed 02/23/21 Page 9 of 9




hearing, agreed to withdraw her request for attorneys’ fees. Because the Court is

dismissing Dolan’s Complaint, it does not address these issues.

                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.      Boston Scientific’s motion to dismiss (ECF No. 10) is GRANTED;

      2.      Plaintiffs’ Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 23, 2020                       BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           9
